Exhibit 10.175

 



CONSULTING SERVICES AGREEMENT

 

THIS NON-EXCLUSIVE CONSULTING SERVICES AGREEMENT (the “Agreement”), executed on
the date signed below, is effective as of January 1, 2015, and is entered into
by and between VG Life Sciences Inc. (“VGLS”) a Delaware corporation with its
executive office located at 121 Gray Avenue, Suite 200, Santa Barbara, CA 93101
(the “Company”), and Daniel Zia (“Consultant”). The terms “Party” and “Parties”
refer to the Company and Consultant individually and collectively.

 

1. Services. The Company wishes to engage Consultant (which is understood to
include the undersigned and his designees for all purposes in this agreement) to
assist it in business consulting matters as agreed to by the Parties.

 

2. Fees and Expenses. The Company shall pay Consultant fees in the total amount
of Five Thousand Dollars ($5,000) in exchange for the consulting services
identified above.

 

Consultant agrees to accept payment in the form of common shares of VGLS for
100% of the total fees due. These shares shall be valued at the lowest
consecutive three (3) day average closing price from November 1, 2014 through
December 31, 2014 less 10% rounded to the nearest cent.

 

3. Successors and Assigns. This Agreement is binding upon and inures to the
benefit of the Parties and their respective affiliates, successors and assigns;
provided, however, that in no event shall Consultant’s obligations to perform
the Services be transferred by Consultant without the prior written consent of
the Company.

 

4. Term. The term of this Agreement shall be for January 1, 2015 through March
31, 2015. The term of the agreement shall not be renewable. The agreement can be
terminated in accordance with the provisions of Section 5 hereof. This Agreement
can only be modified on mutually agreeable terms in writing.

 

5. Termination. Either Party may terminate this Agreement on at least thirty
(30) days prior written notice; provided, however, if Consultant, or any of its
employees or other persons it engages to provide the Services, violate any of
the provisions of this Agreement or engage in any criminal activity, the Company
may immediately terminate this Agreement without providing said written notice.
In the event of termination by Consultant, Consultant shall be entitled to his
prorated shares of fees as of the effective date of termination. In the event of
termination by Company, Consultant shall be entitled to the full amount of fees
due under this Agreement, unless Company terminates this Agreement and is not
required to give written notice thereof, as set forth above, in which case
Consultant shall be entitled to his prorated shares of fees as of the effective
date of termination. In the event of any delinquency in payment of fees under
this agreement or any prior agreement between parties, the Consultant is under
no obligation to continue to render services hereunder.

 

6. Independent Contractor Relationship. The relationship of the Company to
Consultant shall be that of a contractor dealing at arm’s length. Nothing
contained in this Agreement shall be construed to place them in the relationship
of partners, principal and agent, employer/ employee or joint venturers. Neither
Party shall have the power or right to bind or obligate the other Party.

 

 

 

 

7. Limitation of Liability. Except as otherwise set forth herein, neither Party
shall be liable for any special, incidental, indirect, consequential or punitive
damages, including loss of profits, loss of business opportunity, or other
economic loss, whether arising in contract or tort (including negligence),
claimed to have been sustained by a Party directly or indirectly, as a result of
or arising pursuant to this Agreement. Except for claims (including claims of
personal injury, death, or property damage) caused by Consultant’s bad faith,
willful or wanton misconduct, gross negligence or recklessness, or a breach of
Consultant’s obligations under the paragraph captioned “Confidentiality,”
Consultant shall not be liable to the Company for damages in excess of the fees
received by Consultant. The foregoing limitations shall apply even if Consultant
is advised of the possibility of such damages or losses.

 

8. Indemnification. The Company shall indemnify, defend and hold harmless the
Consultant from and against any and all losses, damages, liabilities, reasonable
attorney’s fees, court costs and expenses resulting or arising from any
third-party claims, actions, proceedings, investigations or litigation relating
to or arising from or in connection with any act or omission by the Company,
including with respect to any filings by the Company with the SEC, the OTC
Markets or any other market or authority.

 

9. Notice. For the purpose of this Agreement, notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given: (i) when delivered, if personally delivered; (ii) when
sent by facsimile transmission, when receipt therefore has been duly received;
or (iii) when mailed by United States registered mail, return receipt requested,
postage prepaid, or (iv) sent by recognized overnight courier, addressed as set
forth in the preamble to this Agreement or to such other address as a Party may
have furnished to the other in any writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.

 

10. Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by an authorized officer of each Party. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either Party, which are not set forth expressly in this
Agreement. The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of California. Except for
controversies arising under Section 13 hereof, the Parties hereby irrevocably
agree to waive trial by jury and that any controversy arising under or in
relation to this Agreement shall be resolved by binding arbitration in
accordance with the appropriate rules then in effect of the American Arbitration
Association (or comparable authority) using a single, neutral arbitrator. The
prevailing party in any court or arbitration proceeding hereunder shall be
entitled to reimbursement of its fees, costs and expenses incurred therein,
including those of its attorneys.

 

11. Severability. If in any jurisdiction, any provision of this Agreement or its
application to any Party or circumstance is restricted, prohibited or
unenforceable, such provision shall, as to such jurisdiction, be ineffective
only to the extent of such restriction, prohibition or unenforceability, without
invalidating the remaining provisions hereof and without affecting the validity
or enforceability of such provision in any other jurisdiction or its application
to other persons or circumstances. In addition, if any one or more of the
provisions contained in this Agreement shall for any reason in any jurisdiction
be held to be excessively broad as to time, duration, geographical scope,
activity or subject, it shall be construed, by limiting and reducing it, so as
to be enforceable to the extent compatible with the applicable law of such
jurisdiction as it shall then appear.

 

 

 

 

12. Representations and Warranties of Consultant and the Company. Consultant
hereby represents and warrants that: (i) it has the knowledge and skills
necessary to provide the Services; (ii) Consultant shall exert reasonable
efforts to perform the Services on a timely basis; (iii) it has the full and
unrestricted right and authority to enter into and perform this Agreement; (iv)
entering into and performing this Agreement does not and shall not breach or
violate or conflict with any provision of any agreement or understanding, oral
or written, between Consultant and any third party. The Company hereby
represents and warrants it will cooperate and provide Consultant with: (a) all
necessary complete and accurate information on a timely basis; and (b) all
information, documents and disclosures that the Company has knowledge of or
should have knowledge of that would be necessary for Consultant to perform
hereunder.

 

13. Confidentiality. Consultant understands and agrees that in the course of the
engagement with the Company, it may receive and become aware of confidential and
proprietary information, projects, practices, customer contacts, potential
customers, methodologies and management philosophy relating to the Company’s
business (the “Confidential Information”). Consultant hereby acknowledges the
sensitivity and confidential nature of the Confidential Information and
covenants and agrees to keep all such Confidential Information strictly
confidential. In this regard, Consultant shall not at any time or in any manner,
either directly or indirectly, divulge, disclose, communicate, or use the
Confidential Information it obtains or is otherwise exposed to or becomes aware
of as a result of its engagement by the Company in any manner not expressly
authorized by the Company in writing. Consultant understands and agrees that its
obligation regarding the confidentiality of the Confidential Information shall
continue for so long as such Confidential Information remains confidential.

 

The obligation of confidentiality shall not apply to any Confidential
Information: (i) which was already known to Consultant at the time of disclosure
and Consultant promptly informs the Company thereof; (ii) which was already in
the public domain; (iii) which becomes available to the public through no fault
of Consultant; (iv) which is disclosed to others by the Company without
restriction as to disclosure and/or commercial use; or (v) which is required to
be disclosed by Consultant in response to an effective subpoena, administrative
or court order, or other valid legal process but then only to the extent
necessary to comply therewith.

 

Upon termination of this Agreement and upon request by the Company, Consultant
will promptly return to the Company all documents, records or other items
belonging to the Company, whether prepared by Consultant or furnished to it by
the Company, or otherwise, and relating in any way to the business or
Confidential Information of the Company, so long as the Company is in compliance
with all provisions of this Agreement.

 

IN WITNESS WHEREOF, and intending to be legally bound, this Agreement has been
executed by the Company and Consultant as of the effective date written above.

 



VG Life Sciences Inc.           By: /s/ John Tynan      Date: January 19, 2015
Name and Title: John Tynan, CEO                 By: /s/ Daniel Zia    Date:
January 19, 2015 Name and Title: Daniel Zia    

 

 



 

